--------------------------------------------------------------------------------

EXHIBIT 10.3.3
PROMISSORY NOTE




$ 506,000.00
July 19, 2005





David Hekemian, having an address of 2 Columbus Ave., Apt 19A (herein referred
to as the "Borrower"), for value received, hereby promises to pay to the order
of FIRST REAL ESTATE INVESTMENT TRUST of NEW JERSEY, successors and/or assigns
(herein referred to as the "FREIT") at its offices, 505 Main Street, Hackensack,
New Jersey 07601, on or before June 19, 2015 (the "Maturity Date"), the
principal sum of Five hundred and Six Thousand Dollars and no cents ($
506,000.00) or so much thereof as shall be outstanding as of the Maturity Date,
and to pay interest on the unpaid principal amount hereunder as hereinafter set
forth.


(a)           Interest on this Note shall be charged at a per annum rate (the
“LIBOR Rate”), equal to two hundred twenty-five (225) basis points in excess of
“LIBOR” (as defined below), for the corresponding “LIBOR Interest Period” (being
periods of three (3) months).  No LIBOR Interest Period shall extend beyond the
Maturity Date of this Note.  The Libor Rate should be reset on each November 1,
February 1, May 1 and August 1 during the term.


(b)           (i)           For the purposes hereof, any interest period to
which a LIBOR Rate applies is referred to as a “LIBOR Interest Period”, and the
loan, or any part thereof, when bearing a LIBOR Rate, is referred to herein as a
A LIBOR Loan.


(ii)          The term "LIBOR" or “LIBOR Rate” shall mean, as applicable to any
LIBOR Loan, the rate per annum as determined on the basis of the offered rates
for deposits in U.S. dollars, for a period of time comparable to such LIBOR Loan
as reported in the Wall Street Journal on the business day closest to the day
prior to the reset date.
 
(c)           LIBOR shall be adjusted each November 1, February 1, May 1 and
August 1 during the term of this Note  (such day being referred to herein as a
“Reset Date”) (but if any day is not a Business Day, then the first succeeding
day that is a Business Day shall instead apply.


(d)          The Borrower shall have the right to repay Loan without penalty.


(e)           In the event Borrower's employment by Hekemian & Co., Inc. shall
terminate for any reason, then this Note shall be repaid within 90 days of
demand therefor by FREIT.


1.            The Borrower shall pay to FREIT interest upon any unpaid balance
on this Note, which interest shall be due and payable to FREIT on November 1,
February 1, May 1, and August 1 during the term in arrears, on the outstanding
principal balance, commencing on November 1, February 1, May 1, and August 1
during the term of the month.  Interest will be charged on all sums due to FREIT
even after a default or judgment.  Each payment made to FREIT, when paid, shall
be applied first to the payment of all interest, charges and fees accrued and
unpaid, and the balance
 
Page 45

--------------------------------------------------------------------------------


 
thereof to payment on account of principal.  Interest shall be calculated on the
basis of a 365-day year and the actual number of days elapsed.  Notwithstanding
anything hereinabove to the contrary, any interest accrued from the date of the
Note through October 31, 2006 shall be due and payable on November 30,
2006.  Pursuant to the Pledge and Security Agreement entered into between
Borrower and FREIT, all refinancing proceeds, distributions, and other cash flow
paid to FREIT as assignee of Borrower’s Membership Interest in Rotunda 100, LLC,
shall be applied first to accrued and unpaid interest, charges and fees, and
then to any outstanding principal.


2.            On the Maturity Date there shall be due and payable all unpaid
principal together with all accrued and unpaid interest, charges, and fees and
all other sums computed in accordance with this Note or otherwise payable
pursuant to the Loan Documents.  If the Maturity Date is not a business day,
this final payment shall be due and payable on the preceding business day.


3.            In the event any payment of interest or principal is received by
FREIT more than ten (10) days after the date due, the Borrower shall, to the
extent permitted by law, pay FREIT a late charge of five (5%) percent of the
overdue payment.


4.            To the extent permitted by law, upon the occurrence of an Event of
Default, as defined herein the rate of interest on the unpaid principal balance
shall, at the option of FREIT be five  (5%) percent in excess of the rate of
interest provided herein (the "Default Rate").  The Borrower acknowledges
that:  (i) such additional rate is a material inducement to FREIT to make the
loan; (ii) FREIT would not make the loan in the absence of the agreement of the
Borrower to pay such additional rate; (iii) such additional rate represents
compensation for increased risk to FREIT that the loan will not be repaid; and
(iv) such rate is not a penalty and represents a reasonable estimate of (a) the
cost to FREIT in allocating its resources (both personnel and financial) to the
ongoing review, monitoring, administration and collection of the loan and (b)
compensation to FREIT for losses that are difficult to ascertain.


5.            Any one or more of the following shall constitute an event of
default under this Note (each an “Event of Default”” and collectively “Events of
Default”“):


 
(a)
If default shall be made in the payment of any amount payable under this Note
when and as the same shall become due and payable.



 
(b)
If an Event of Default as defined in the Pledge and Security Agreement
hereinafter defined shall occur.



6.             If any Event of Default shall have occurred, FREIT may:


(a)           declare the entire unpaid principal balance, together with all
accrued and unpaid interest, charges, fees and all other sums under this Note to
be due and payable, whereupon this Note shall become forthwith due and payable
as to principal, interest, charges, fees and all other
 
Page 46

--------------------------------------------------------------------------------


 
sums due hereunder, without presentment, demand, protest, or other notice of any
kind, all of which are hereby expressly waived, anything contained herein
notwithstanding;


(b)           collect interest on any overdue principal, interest, charges, fees
and other sums owing under this Note at the highest rate set forth in this Note
or at the Default Rate, whichever is higher;


(c)           sell all or part of any collateral given to secure this Note at
public or private sale, with such notice, if any, as may be required by law, all
such notice being hereby waived to the extent permitted by law;


(d)           institute proceedings for the complete or partial foreclosure of
any property securing the within Note; and/or


(e)           commence any other proceedings or steps to protect or enforce its
rights in any sequence determined by FREIT.


7.            The Borrower hereby grants to FREIT, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
FREIT, whether now existing or hereafter arising, upon and against the Borrowers
Membership Interest in Rotunda 100, LLC, and as set forth in a certain Pledge
and Security Agreement of even date herewith given by Borrower to FREIT.  At any
time without demand or notice (any such notice being expressly waived by the
Borrower), FREIT may set off the same or any part thereof and apply the same to
any liability or obligation of the Borrower even though unmatured regardless of
the adequacy of any other collateral securing this Note.  ANY AND ALL RIGHTS TO
REQUIRE FREIT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY COLLATERAL
WHICH SECURES THIS NOTE OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


8.            No right or remedy herein conferred upon or reserved to FREIT is
intended to be exclusive of any other remedy or remedies, and each and every
such remedy shall be cumulative, and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by
statute.  No delay or omission of FREIT to exercise any right or power accruing
upon any Event of Default shall impair any such right or power, or shall be
construed to be a waiver of any such Event of Default or an acquiescence
therein; and every power and remedy given by this Note may be exercised from
time to time and as often as may be deemed expedient by FREIT.  Nothing in this
Note contained shall affect the obligation of the Borrower or any guarantor or
endorser to pay the principal of and interest on this Note in the manner and at
the time and place herein expressed.


9.            FREIT may, without notice to or consent of any party liable for
the payment hereof as guarantor, endorser, surety or in any capacity whatsoever,
and without impairing or affecting the liability of such party to FREIT, (a)
extend the time for payment of this Note; (b) alter any other term of this Note
by agreement with the Borrower; (c) release, settle or compromise with any other
party liable for the payment hereof; and/or (d) release, or substitute for, any
collateral held by FREIT as security for the payment of any sum owing to FREIT
by any party hereto; and any renewal and/or
 
Page 47

--------------------------------------------------------------------------------


 
modification document required by FREIT and executed by the Borrower shall be
deemed consented to by all such parties without any requirement that any such
party execute any such document.  The Borrower and all guarantors, endorsers,
sureties, and others liable hereunder in any capacity whatsoever hereby jointly
and severally waive presentment for payment, demand, notice of non-payment,
notice of protest, protest of this Note, and all other notice of any kind.
 
10.           Should the indebtedness represented by this Note or any part
hereof be collected in any proceeding, or this Note be placed in the hands of
attorneys for collection after default, the Borrower agrees to pay, in addition
to the principal and interest due and payable hereon, all costs of collecting
this Note, including reasonable attorneys' fees in addition to expenses.


11.           This Note is binding on the Borrower, any guarantors, endorsers,
sureties, and all others liable hereon and their heirs, administrators,
executors, representatives, successors and assigns, and shall inure to the
benefit of FREIT, its successors and assigns.


12.           This Note and the rights and obligations of all parties hereto
shall be subject to and governed by the laws of the State of New Jersey and
irrespective of any conflicts of laws.


13.           In case any one or more of the provisions herein or in any note,
document, instrument, agreement or writing executed in conjunction herewith
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.


14.           In consideration of the agreements contained herein, the Borrower
hereby waives any provisions applicable in connection with any voluntary or
involuntary insolvency, bankruptcy, reorganization, fraudulent conveyance or
similar proceeding involving the Borrower under any state or federal law
regarding creditors= rights or debtors= obligations imposing against the
Borrower, or otherwise providing for, an automatic stay under Section 362(a) of
the Bankruptcy Code or any other prohibition against FREIT=s commencing,
maintaining or completing any proceedings in connection with or the exercise or
enforcement of any of FREIT=s rights hereunder or any applicable law.  In
furtherance thereof, the Borrower agrees that, in the event of the imposition of
any such stay or other prohibition, (a) not to contest any motion made by FREIT
for the lifting thereof or for exemption therefrom; and (b) to cooperate with
FREIT, in any manner requested by FREIT, in its efforts to obtain relief from
any such stay or other prohibition.


15.           Upon receipt of an affidavit of an officer of FREIT as to the
loss, theft, destruction or mutilation of this Note or any other loan document
which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon surrender and cancellation of such Note or other
document, the Borrower will issue, in lieu thereof, a replacement note or other
document in the same principal amount thereof and otherwise of like tenor.


16.           This Note is intended by the parties as the final, complete and
exclusive statement of the transactions evidenced by this Note.  All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Note, and no party is relying on
any promise, agreement or understanding not set forth in this Note.  This Note
may not be
 
Page 48

--------------------------------------------------------------------------------


 
amended or modified except by a written instrument describing such amendment or
modification executed by Borrower and FREIT.


17.           FREIT shall have the unrestricted right at any time or from time
to time, and without Borrower’s or any Guarantor’s consent, to assign all or any
portion of its rights and obligations hereunder to one or more and person (each,
an “Assignee”), and Borrower and each Guarantor agrees that it shall execute or
cause to be executed, such documents, including without limitation, amendments
to this Note and to any other documents, instruments and agreements executed in
connection herewith as shall be reasonably necessary  to effect the foregoing,
provided same do not change the Borrower’s rights and obligations.  The loan
evidence by this Note has been made by FREIT to the Borrower as an accommodation
to Borrower as and employee of Hekemian & Co., Inc. to make an investment in
Rotunda 100, LLC, which is a limited Member of Grande Rotunda, LLC,  the owner
of certain property in Baltimore, Maryland (the “Property”) in which FREIT is
the Managing Member.  Notwithstanding anything else herein provided, any monies
to which Borrower is entitled as a member of Rotunda 100, LLC resulting from a
refinancing of the Property shall be first applied to the outstanding principal
balance and accrued interest, if any, to the extent thereof.


THE BORROWER AND EVERY OTHER PARTY LIABLE HEREON AS GUARANTOR, ENDORSER, SURETY
OR IN ANY CAPACITY WHATSOEVER EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL ON ALL
ISSUES SO TRIABLE, CONSENT TO AND CONFER PERSONAL JURISDICTION OVER THE BORROWER
AND SUCH OTHER PARTY ON THE COURTS OF THE STATE OF NEW JERSEY, EXPRESSLY WAIVE
ANY OBJECTIONS AS TO VENUE IN ANY OF SUCH STATE COURTS, AND EXPRESSLY WAIVE ANY
RIGHT OF REMOVAL FROM SUCH STATE COURTS.


[Signature lines on next page]

 
Page 49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused these presents to be properly
executed by their duly authorized corporate officers, the day and year first
above written.




WITNESS:
   
/s/ David Hekemian
 
David Hekemian
   
/s/ Allan Tubin
 



 
Page 50

--------------------------------------------------------------------------------